DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved by USPTO from a participating IP Office on August 30, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/04/2019, 12/16/2019 and 11/16/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 13-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Japanese Patent document JP 2006080007 to Saito (as disclosed in Applicants’ IDS submitted on 12/12/2019, hereinafter “Saito”).

Regarding claim 1, Saito in figures 1-12 discloses an antenna, comprising a radiating element (wireless antenna 9) and a feeding unit ( see feed point 100; Fig. 7-8), wherein the radiating element (9) is configured to perform conversion between an electromagnetic wave in space and an electrical signal in a circuit, and  wherein the feeding unit (100) is configured to transfer the electrical signal between the feeding unit (100) and the radiating element (9); wherein the antenna (9) is integrated with a lighting system (lighting fixture 200; See Fig. 1-6), and wherein the lighting system comprises a protective cover (reflecting plate 2) and a light source (discharge lamp 1) disposed inside the protective cover (2); and wherein both the radiating element (9) and the feeding unit (100) of the antenna (9) are integrated with the protective cover (2) of the lighting system (200), wherein the radiating element (9) is attached to a surface of a cover body (2), in a forward direction of the light source (1), of the protective cover (2) (See Fig. 6), wherein one part of the feeding unit (100) is integrated with the protective cover (2), and is electrically connected to the radiating element (9), and wherein the 

Regarding claim 2, Saito in figures 1-12 discloses an antenna wherein part of the cover body (2) to which the radiating element (9) is attached is of a non-conductive material, and is disposed as a substrate of the antenna (see member configured by a member that is transparent to radio signal, page 27 of translation provided by Applicant and Figures 7-9).

Regarding claim 3, Saito in figures 1-12 discloses an antenna wherein: the feeding unit (FIG. 7) comprises a feeding metal conductor (power feed pin 98), a gap exists in the cover body (2) to which the radiating element (metal patch 95) is attached, and the feeding metal conductor (98) is disposed in the gap; and the feeding metal conductor (98) passes through the cover body (2) via the gap, one end of the feeding metal conductor is in direct contact with the radiating element (95), and the other end of the feeding metal conductor supports an electrical connection to a signal transmission line (see description of FIG. 7 in page 25), wherein the signal transmission line is configured to transmit an electrical signal between the feeding metal conductor (98) and the signal processing device (5).

Regarding claim 4, Saito in Figures 1-12  discloses an antenna wherein: the feeding metal conductor is a feeding metal sheet (Fig. 9), the signal transmission line is a coaxial line (microstrip line in pg. 27), and the coaxial line comprises an outer conductor (97) and an inner conductor (98) that are coaxial, wherein the outer conductor of the coaxial line is used for 

Regarding claim 5, Saito in Figures 1-12 discloses an antenna wherein: the feeding metal conductor is a feeding metal sheet (Fig. 9), the signal transmission line is a microstrip (microstrip line in pg. 27), ant the microstrip comprises a signal layer (strip line conductor 103), a dielectric layer (104), and a ground plane (reflector 2) that are sequentially attached, wherein the ground plane (2) of the microstrip is used for grounding, the signal layer (104) of the microstrip comprises a conductor strip, one end of the conductor strip is in direct contact with the feeding metal sheet, and the other end of the conductor strip supports the electrical connection to the signal processing device (5).

Regarding claim 6, Saito in Figures 1-12 discloses an antenna wherein the feeding metal conductor (98) is of an axisymmetric structure, and wherein the feeding metal conductor (98) is disposed in the gap at an angle at which a central axis is vertical to the radiating element (95).

Regarding claim 7, Saito in Figures 1-12 discloses an antenna wherein: the feeding unit (98) comprises a feeding panel (Fig. 7; layers 100, 97 and 96), and the feeding panel is disposed on the other surface of the cover body (2) to which the radiating element (95) is attached, wherein the feeding panel comprises a dielectric layer (dielectric substrate 96), a ground plane (97) is attached to each of two surfaces of the dielectric layer (96) , and a gap exists in the 

Regarding claim 13, Saito in figures 1-12 discloses an antenna wherein the feeding unit of the antenna comprises a communications interface (control circuit 5) that is configured to support the electrical connection to the signal processing device, and wherein the signal processing device is a radio frequency processing unit used for mobile communication. (See page 21)

Regarding claim 14, Saito in figures 1-12 discloses a lighting system, comprising lighting sub-systems (Fig. 4) and an antenna (wireless antenna 9) wherein the lighting system comprises a protective cover (reflecting plate 2) and a light source (discharge lamp 1) disposed inside the protective cover (2); and wherein the antenna comprises a radiating element (wireless antenna 9) and a feeding unit (see feed point 100; Fig. 7-8), wherein the feeding unit (100) of the antenna is integrated onto the protective cover (2) of the lighting system; and wherein the radiating element (9) of the antenna is attached to a surface of a cover body (2), in a forward direction of the light source (1), of the protective cover (2) (See Fig. 6) of the lighting system, and wherein part of the cover body (2) to which the radiating element (9) is attached is of a non-conductive material, and is disposed as a substrate of the antenna (see member configured by a member that is transparent to radio signal, page 27 of translation provided by Applicant and Figures 7-9).

Regarding claim 15, Saito in figures 1-12 discloses a lighting system wherein a gap exists in the cover body (2) of the protective cover, the gap is configures to arrange a feeding metal conductor (power feed pin 98), a signal transmission line (see description of FIG. 7 in page 25) is attached to an inner surface of the protective cover (2), and both the feeding metal conductor (98) and the signal transmission line belong to the feeding unit of the antenna (95), wherein the feeding metal conductor (98) passes through the cover body (2) via the gap, one end of the feeding metal conductor (98) is in direct contact with the radiating element (95), and the other end of the feeding metal conductor is in direct contact with the signal transmission line.

Regarding claim 16, Saito in figures 1-12 discloses a lighting system wherein: a feeding panel is disposed on the other surface of the cover body (2; FIG. 7-8) to which the radiating element (95) is attached, and the feeding panel belongs to the feeding unit of the antenna, wherein the feeding panel comprises a dielectric layer (96/104), a ground plane (97) is attached to each of two surfaces of the dielectric layer (96), and a gap exists in the ground plane (97) that is close to the radiating element (95); and the dielectric layer (96) comprises a conductor strip (98), one end of the conductor strip abuts the gap, and the other end of the conductor strip supports an electrical connection to a signal processing device (5).

Regarding claim 18, Saito in figures 1-12 discloses a lighting system wherein at least one plated hole is further disposed in the cover body (2) to which the radiating element (95) is 

Regarding claim 20, Saito in figures 1-12 discloses a communications system, comprising an antenna (9) and a signal processing device (circuit 5), wherein: the antenna (9) is integrated with a lighting system, wherein the lighting system comprises a protective cover (2) and a light source (1) disposed inside the protective cover (2); and both a radiating element (9) and a feeding unit (5) of the antenna are integrated with the protective cover (2) of the lighting system, wherein the radiating element (9) is attached to a surface of a cover body (2), in a forward direction of the light source (1), of the protective cover  (2), wherein one part of the feeding unit is integrated with the protective cover (2), and is electrically connected to the radiating element (9/95), and wherein the other part of the feeding unit is electrically connected to the signal processing device (5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied to claims 1 and 14 above, and further in view of US Patent Application Publication No. 20100207501 (hereinafter “Radermacher”).

Regarding claim 8, Saito in Figures 1-6 discloses an antenna wherein the radiating element (9) is attached to an inner surface of the cover body of the protective cover (2) that is in the forward direction of the light source (1). 
Saito does not explicitly discloses: “wherein the feeding unit comprises a conductor strip, and is also attached to the inner surface of the cover body, wherein one end of the conductor strip is in direct contact with the radiating element, and wherein the other end of the conductor strip supports the electrical connection to the signal processing device.
However, Radermacher in figure 1 teaches an antenna wherein the feeding unit comprises a conductor strip (conductive traces 17), and is also attached to the inner surface of 
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Saito and Radermacher to form the claimed invention so that the space available within the casing can be further increased (see Radermacher Para. 14)

Regarding claim 12, Saito is silent on disclosing an antenna wherein the antenna is integrated into the lighting system in which a light emitting diode is used as the light source, and shares a heat dissipation apparatus with the lighting system.
However, Radermacher in figure 1 teaches an antenna wherein the antenna (14+16) is integrated into the lighting system in which a light emitting diode (LED 2) is used as the light source, and shares a heat dissipation apparatus (heat sink 9) with the lighting system.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Saito and Radermacher to form the claimed invention so that heat generated by the light source is transferred to an inner surface of the casing and increase the cooling performance and the lifetime of the lighting device. (Radermacher Para. 6)

Regarding claim 17, Saito in Figures 1-6 discloses a lighting system wherein the radiating element (9) and the feeding unit (strip line conductor 103) of the antenna are attached to an 
Saito does not explicitly discloses: “wherein the feeding unit comprises a conductor strip, wherein one end of the conductor strip is in direct contact with the radiating element, and wherein the other end of the conductor strip supports the electrical connection to the signal processing device.
However, Radermacher in figure 1 teaches a lighting system wherein the feeding unit comprises a conductor strip (conductive traces 17), wherein one end of the conductor strip (17) is in direct contact with the radiating element (antenna/sensor 16), and wherein the other end of the conductor strip (17) supports the electrical connection to the signal processing device (control unit 11). 
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Saito and Radermacher to form the claimed invention so that the space available within the casing can be further increased (see Radermacher Para. 14)

Regarding claim 19, Saito is silent on disclosing a lighting system wherein a light source of the lighting sub-system is a light emitting diode, and wherein the light sub-system shares a heat dissipation apparatus with the lighting system.
However, Radermacher in figure 1 teaches a lighting system wherein a light source of the lighting sub-system is a light emitting diode (LED 2), and wherein the light sub-system shares a heat dissipation apparatus (heat sink 9) with the lighting system.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied to claim 1 above, and further in view of US Patent Application Publication No. 20100188301 (hereinafter “Kishimoto”, as disclosed in Applicant’s IDS).


However, in the same field of endeavor, Kishimoto (Fig. 27-28) teaches an antenna (4) wherein an inside or an edge of the radiating element (patch antenna element 11) is hollowed out (holes 24), so that and wherein illuminating ray of the light source (LED 7) passes through a hollowed-out part.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Saito and Kishimoto to form the claimed invention in order to allow patch element 11 to be situated at predetermined position to avoid interference of patch element 11 with LED 7. (Kishimoto Para. 198)

Regarding claims 10 and 11, Saito is silent on disclosing an antenna wherein at least one plated hole is further disposed in the radiating element, and wherein a conducting metal layer covers an inner wall of the plated hole, and is used for grounding of the radiating element; and
wherein: the radiating element is in a regular geometric shape with a geometric center; and a plurality of plated holes are disposed in the radiating element, and the plurality of plated holes are symmetrically distributed around the geometric center of the radiating element.
However, Kishimoto in figures 27-37 teaches an antenna wherein at least one plated hole (holes 24 and 14) is further disposed in the radiating element (11), and wherein a 
wherein: the radiating element (11) is in a regular geometric shape with a geometric center; and a plurality of plated holes (24/14) are disposed in the radiating element (11), and the plurality of plated holes are symmetrically distributed around the geometric center of the radiating element (see Fig. 26-28 and 30-36).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Saito and Kishimoto to form the claimed invention in order to allow patch element 11 to be situated at predetermined position to avoid interference of patch element 11 with LED 7. (Kishimoto Para. 198)

Additional Comments
Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitation are not positively structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845